DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive.
In response to the arguments that references cited do not disclose "selecting, by the first session management function entity, the target user plane function entity from the user plane function entities accessed by the terminals", Examiner respectfully disagrees.
As admitted by Applicant in the Remarks dated 16 March 2022 (bottom of p. 10), claim 1 was amended to recite “selecting, by the first session management function entity, a target user plane function entity from the one or more user plane function entities accessed by the one or more terminals”. 
Kim et al. (US 2020/0252837 A1) discloses:
[0103] If the SMF determines the load of the local UPF, the SMF may not perform traffic steering to the local UPF with respect to the corresponding terminal. This is due to the fact that the local UPF is so crowded that it won't work properly if it accepts more users. However, according to an embodiment of the disclosure, if the SMF is able to determine the priority of the terminal with respect to the traffic steering request, the SMF may select a terminal having a lower priority from among the terminals using the local UPF, may release the local UPF connection of the corresponding terminal, and, according to a traffic steering request for a terminal having a higher priority, may connect the corresponding terminal to the local UPF. In this case, the SMF selects a terminal having a low priority, which is to be disconnected from the local UPF, based on the priority of the terminal included in the traffic steering rule, and performs an UPF relocation procedure in order to move the terminal to another UPF. This corresponds to step 11 in FIG. 3 and follows the UPF relocation procedure of 3GPP TS 23.502.

Kim therefore discloses a group of terminals with different priorities (terminal group), wherein a terminal with lower priority connected to a local UPF to be released/disconnected from the local UPF by an SMF, and connect a high priority terminal to the local UPF by the SMF (i.e., SMF selects the local UPF that was accessed by the low priority terminal for the high priority terminal).
Therefore, Kim discloses argued claimed limitation of “selecting, by the first session management function entity, a target user plane function entity from the one or more user plane function entities accessed by the one or more terminals”.

In response to the argument that Applicant is unclear why Examiner has changed position regarding what paragraphs 102-103 of Kim teach (p. 11, top portion), it is noted that Applicant amended claim 1 from “determining, by a first session management function entity based on information of a terminal group, user plane function entities accessed by terminals in the terminal group” and “selecting, by the first session management function entity, the target user plane function entity from the user plane function entities accessed by the terminals” (see claims filed on 25 June 2021) to “determining, by a first session management function entity based on information of a terminal group one or more, user plane function entities accessed by one or more terminals in the terminal group; selecting, by the first session management function entity, the target user plane function entity from the one or more user plane function entities accessed by the one or more terminals” (see claims filed on 03 December 2021). The claim amendments changed the scope of claimed invention, and therefore read upon Kim as applied in the rejection dated 20 December 2021.

In response to the argument that Kim fails to disclose selecting a target user plane function entity, which performs communication between the terminals in the terminal group, from the user plane function entities accessed by the terminals (Remarks, p. 11), Examiner respectfully disagrees. Kim discloses selecting a UPF (i.e., local UPF) from plurality of UPFs (local UPF and another UPF), wherein the local UPF was accessed by a low priority terminal. Kim does not expressly disclose performing, by the target user plane function entity, communication between the terminals in the terminal group, and was modified by Lopponen to utilize a Group-User Plane Function to enable terminals of Kim to perform group communications.

As a result, the argued claimed limitations read upon references cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 9, 13, 14, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0252837 A1, hereinafter Kim) in view of Lopponen et al. (US 2002/0150091 A1, hereinafter Lopponen).

Regarding claim 1, Kim discloses a communication method (Abstract, Fig. 3 and paragraphs 101-111), comprising: 
determining, by a first session management function entity based on information of a terminal group, one or more user plane function entities accessed by one or more terminals in the terminal group (paragraphs 102-103 and 111, SMF determines from information of a plurality of terminals a local UPF and another UPF); 
selecting, by the first session management function entity, a target user plane function entity from the one or more user plane function entities accessed by the one or more terminals (paragraphs 102-103, SMF selects a UPF to be connected by one of the terminals that was accessed by a low priority terminal).
Kim further discloses the target user plane function entity performs communication for the terminals (paragraphs 102-103 and 111, traffic for a terminal is steered to the selected UPF), wherein the SMF manages a packet data network connection provided to the terminal (paragraph 82).
Kim does not explicitly disclose performing, by the target user plane function entity, communication between the terminals in the terminal group.
In an analogous art, Lopponen discloses a method and system for providing packet mode group communication service (Abstract), wherein a Group-User Plane Function (G-UPF) is configured to serve a group of members for audio packets, wherein the G-UPF is assigned by a Group Control Plane Function (paragraph 107). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the SMF and UPF of Kim to select UPF for group communication as disclosed by Lopponen to enable terminals of Kim to perform group communications.

Regarding claim 9, Kim discloses a communication system (Abstract, Fig. 1 and Fig. 3, paragraphs 41 and 85), comprising: 
a first session management function entity (paragraph 44); and 
a target user plane function entity (paragraphs 46, 103 and 111); 
wherein: 
the first session management function entity is configured to determine, based on information of a terminal group, one or more user plane function entities accessed by one or more terminals in the terminal group (paragraphs 102-103 and 111, SMF determines from information of a plurality of terminals a local UPF and another UPF); and select the target user plane function entity from the one or more user plane function entities accessed by the one or more terminals (paragraphs 102-103, SMF selects a UPF to be connected by one of the terminals that was accessed by a low priority terminal).
Kim further discloses the target user plane function entity performs communication for the terminals (paragraphs 102-103 and 111, traffic for a terminal is steered to the selected UPF), wherein the SMF manages a packet data network connection provided to the terminal (paragraph 82).
Kim does not explicitly disclose the target user plane function entity is configured to perform communication between the terminals in the terminal group.
In an analogous art, Lopponen discloses a method and system for providing packet mode group communication service (Abstract), wherein a Group-User Plane Function (G-UPF) is configured to serve a group of members for audio packets, wherein the G-UPF is assigned by a Group Control Plane Function (paragraph 107). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the SMF and UPF of Kim to select UPF for group communication as disclosed by Lopponen to enable terminals of Kim to perform group communications.

Regarding claims 5 and 13, Kim in view of Lopponen further discloses the method further comprises: sending, by a policy control function entity, first instruction information to the first session management function entity (see Kim, paragraphs 101 and 111, PCF sends PDU-CAN session (change) request to the SMF), wherein the first instruction information is used to instruct the first session management function entity to select a user plane function entity used by a terminal in the terminal group to perform communication (see Kim, paragraphs 101-102 and 111, the SMF determines and select the other UPF based on the PDU-CAN request); and receiving, by the first session management function entity, the first instruction information (paragraphs 102 and 111).

Regarding claims 6 and 14, Kim in view of Lopponen further discloses the method further comprises sending, by a policy control function entity, second instruction information to the first session management function entity (see Kim, paragraph 111, PCF sends PDU-CAN session change request to SMF to perform traffic steering again to order release of local UPF connection for selected terminal), wherein the second instruction information is used to instruct the first session management function entity to select a user plane function entity used by a second terminal in the terminal group to perform communication, and the second terminal corresponds to the first session management function entity (see Kim, paragraphs 101-102 and 111, the SMF determines and select the other UPF based on the PDU-CAN request for another terminal with different priority; paragraph 44, SMF manages packet data network connection provided to a terminal, and therefore the SMF corresponds to the terminal); and receiving, by the first session management function entity, the second instruction information (see Kim, paragraph 111); and wherein the determining, by the first session management function entity, a target user plane function entity based on the one or more user plane function entities accessed by the one or more terminals comprises: determining, by the first session management function entity, the target user plane function entity based on the user plane function entity accessed by the second terminal (see Kim, paragraphs 102-103 and 111, SMF selects UPF for traffic steering based on traffic load of local UPF (follows step 11 in Fig. 11)).

Regarding claims 23 and 24, Kim in view of Lopponen further discloses the selecting, by the first session management function entity, the target user plane function entity from the one or more user plane function entities accessed by the one or more terminals comprises: selecting, by the first session management function entity, the target user plane function entity from the one or more user plane function entities accessed by the one or more terminals based on a load of the one or more user plane function entities accessed by the one or more terminals. (see Kim, paragraphs 102-103 and 111, determination based on load conditions of the local UPF and the other UPF), 

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lopponen as applied to claims 1 and 9 above, and further in view of Faccin et al. (US 2018/0227743 A1, hereinafter Faccin).

Regarding claims 2 and 10, Kim in view of Lopponen further discloses the limitations of claims 1 and 9 as applied above. Kim in view of Lopponen discloses UPF is selected based on priority and congestion level and UPF accessed by one or more terminals (see Kim, paragraphs 103 and 111), wherein service area restriction is based on UE location (see Kim, paragraph 428). 
Kim and Lopponen do not expressly disclose the selecting, by the first session management function entity, the target user plane function entity from the one or more user plane function entities accessed by the one or more terminals comprises: selecting, by the first session management function entity, the target user plane function entity from the one or more user plane function entities accessed by the one or more terminals based on one or more of the following factors: a service range of the one or more user plane function entities accessed by the one or more terminals, locations of the terminals in the terminal group, or a quantity of terminals in the terminal group that are served by the one or more user plane function entities accessed by the one or more terminals.
In an analogous art, Faccin discloses an SMF selects UPF based on UE location information (paragraphs 70 and 81). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the SMF of Kim in view of Lopponen to select UPF based on location of UE to select UPF for UE to avoid restricted area.

Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in in view of Lopponen as applied to claims 1 and 9 above, and further in view of 3GPP TS 23.502 V1.2.0, dated 22 September 2017 (hereinafter 3GPP).

Regarding claims 3 and 11, Kim in view of Lopponen discloses the limitations of claims 1 and 9 as applied above. Kim in view of Lopponen further discloses a user plane function entity accessed by the first terminal is different from the target user plane function entity (see Kim, paragraphs 102 and 111, local UPF and the other UPF), wherein a UPF relocation procedure is performed according to 3GPP TS 23.502 (see Kim, paragraphs 103 and 109). 
Kim and Lopponen do not explicitly disclose the method further comprises: sending, by the first session management function entity, a first notification message to the target user plane function entity, wherein the first notification message comprises tunnel information of a first terminal in the terminal group, and receiving, by the target user plane function entity, the first notification message.
	In an analogous art, 3GPP discloses when an SMF selects a new UPF for PDU session, the SMF provides RAN tunnel information to the new UPF (p. 29, steps 17a) in response to service request from a UE (p. 24), such that the tunnel information is associated with the UE (i.e., tunnel information of a first terminal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of providing tunnel information of a terminal from a SMF to a new/target UPF as disclosed by 3GPP to the method of determining UPF for a plurality of terminals as disclosed by Kim in view of Lopponen because Kim suggests the procedure is performed in accordance with 3GPP TS 23.502 standard and would enhance interoperability based on 3GPPP standards.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lopponen and 3GPP as applied to claims 3 and 11 above, and further in view of Zhou et al. (US 2021/0289390 A1, hereinafter Zhou).

Regarding claims 4 and 12, Kim in view of Lopponen and 3GPP discloses the limitations of claims 3 and 11 as applied above. Kim in view of Lopponen and 3GPP further discloses the system further comprises a base station (see Kim, paragraph 43 and Fig. 1, a 5G terminal accesses 5G system or 5G core network through a 5G RAN, which inherently includes a base station). 
Kim, Lopponen and 3GPP do not expressly disclose sending, by the first session management function entity, a second notification message to a base station accessed by the first terminal, wherein the second notification message comprises tunnel information of the target user plane function entity; and receiving, by the base station, the second notification message.
In an analogous art, Zhou discloses Zhou discloses a SMF transmits a user plane update message to a base station via an access and mobility management function (AMF), where the user plane update message carries tunnel information for uplink classifier (UL CL) to receive uplink data. The base station returns a confirmation message to the SMF (paragraphs 345 and 375), where in the UL CL is a UPF selected by the SMF (paragraph 344). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the SMF of Kim in view of Lopponen and 3GPP to transmit tunnel information to a base station in order to the base station to transmit uplink data to proper UPF.

Allowable Subject Matter
Claims 7, 8, 15, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bharatia (US 2018/0199243 A1) discloses:
[0102] The exact set of parameters used for the selection mechanism is deployment specific and controlled by the operator configuration, e.g. location information may be used for selecting UPF in some deployments while may not be used in other deployments. For UPF selection, the SMF may be able to consider the following parameters. In one example, the UPF's dynamic load is considered at the node level. In such example, the SMF may then derive the load at the APN level. In another example, the UPF's relative static capacity among UPFs supporting the same APN is considered. In yet another example, the UPF location available at the SMF is considered. In such example, the UPF selection function uses these parameters based on SMF configuration to select a UPF close to the UE's point of attachment. In yet another example, the capability of the UPF and the functionality required for the particular UE session is considered. In yet another example, an appropriate UPF can be selected by matching the functionality and features required for an UE (which can be derived from the information such as APN, mapped UE Usage Type, UE location information) or from the policy function (e.g. need to perform DPI)) with the capabilities of the UPF so as to fulfil the service for the UE. In yet another example, to enable APN-AMBR enforcement, whether a PDN connection already exists for the same UE and APN, in which case the same UPF may be selected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645